DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/16/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10.617,041. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below they are similar. 
Instant application 15/688022
Claim 1 of US Patent 10,617,041
1. An apparatus comprising: an enclosure having first and second compartments having respective first and second opposing walls; a cooling structure between the first and second compartments and having a coolant passage defined therein configured to support a coolant flow in a direction parallel to the first and second opposing walls; 
and first and second semiconductor switches on the first and second walls on opposite sides of the coolant passage and configured to be cooled by the coolant flow.
1. An apparatus comprising: an enclosure having first and second compartments having respective first and second opposing walls; a cooling structure between the first and second compartments and having a coolant passage defined therein configured to support a coolant flow in a direction parallel to the first and second opposing walls; 
a heatsink disposed in the coolant passage; and first and second semiconductor switches disposed in respective ones of the first and second compartments and thermally coupled to first and second sides of the heatsink so that both of the first and second semiconductor switches are cooled by the coolant flow through the heatsink.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larry L. Tracewell (Tracewell) US 6,046,921.
As per claim 1 Tracewell disclose;
An apparatus (fig. 4 item 10) comprising: 
an enclosure (of item 10) having first (between item 78 and 1w)and second (item 90 and 2w) compartments (1C and 2C) having respective first and second opposing walls (78 and 90); 

    PNG
    media_image1.png
    538
    1246
    media_image1.png
    Greyscale

a cooling structure (fig. 4 reproduced see above) between the first and second compartments (1C and 2C) and having a coolant passage defined therein configured to support a coolant flow in a direction parallel to the first (78) and second opposing walls (90); and 
first (70a and 70c) and second semiconductor switches (70b and 70d)  on the first (78) and second walls (90) on opposite sides of the coolant passage (see above) and configured to be cooled by the coolant flow (produced by item 142 impeller of fan).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony F. Matouk (Matouk) US 4,691,274.
As per claim 1 Matouk disclose;

An apparatus (fig. 1-6) comprising:
an enclosure (fig. 1 item 11 having enclosure) having first and second compartments (for items 24-27) having respective first and second opposing walls (fig. 3 and 6 walls of compartments 24 and 27 formed by base plate of heat sink 76);
a cooling structure (22) between the first and second compartments (24 and 27) and having a coolant passage (formed by 18, 22, 26 and 29) defined therein configured to support a coolant flow (fig. 3 shown by arrows) in a direction
parallel to the first and second opposing walls (of compartments 26 and 27); and first and second semiconductor switches (fig. 6 items 73) on the first and second walls (fig. 3 and 6 walls of compartments 24 and 27 formed by base plate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835